


Exhibit 10.24

 

 

FIRST AMENDMENT TO

NOTE PURCHASE AGREEMENT

AND REPURCHASE DOCUMENTS

(Wachovia/NRF—Reindeer Ltd.)

 

THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of November 6, 2007
(this “Amendment No. 1”), is entered into by and among NRF—REINDEER LTD., a
Cayman Islands exempted limited liability company, as the seller (together with
its successors and permitted assigns, the “Seller”), NORTHSTAR REALTY FINANCE
CORP., a Maryland corporation, as the guarantor (together with its successors
and permitted assigns, the “Guarantor”) and WACHOVIA BANK, N.A. (LONDON BRANCH),
as the purchaser (together with its successors and assigns, the “Purchaser”) and
consented to by NRFC LUXEMBOURG HOLDINGS I S.À R.L. (together with its
successors and permitted assigns, “NRFC Luxembourg”).  Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Purchase Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the Seller and the Purchaser are parties to that certain Note Purchase
Agreement, dated as of March 29, 2007 (as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, including this
Amendment No. 1, the “Purchase Agreement”);

 

WHEREAS, the Seller desires to make certain modifications to the Repurchase
Documents;

 

WHEREAS, the Guarantor desires to make certain modifications to the Guaranty
Agreement;

 

WHEREAS, NRFC Luxembourg desires to consent to the terms of this Amendment
No. 1; and

 

WHEREAS, the Purchaser is willing to modify the Repurchase Documents as
requested by the Seller and the Guarantor on the terms and conditions specified
herein.

 

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Amendment to Purchase Agreement.

 

(a)           The following definition of “Administrative Standard” is hereby
added to Section 1 of Exhibit A to the Purchase Agreement:

 

““Administrative Standard” shall mean the Purchaser acting in its sole and
absolute discretion subject to commercial reasonableness and good faith.”

 

(b)           The definition of “Asset Value” contained in Section 1 of
Exhibit A to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“”Asset Value” shall mean, as of any date of determination for the Purchased
Items, the lesser of (1) the product of the Book Value of the Purchased Items
times the Advance Rate and (2) the product of the Market Value of the Purchased
Items times the Advance Rate, in each case, taking into account the maximum loan
to value ratio determined by the Purchaser in its discretion; provided, however,
the Asset Value of the Purchased Items may be reduced in the Purchaser’s
discretion (in all cases subject to the Administrative Standard) for any reason
by an amount determined by the Purchaser in its discretion (which amount may, in
the Purchaser’s discretion, be reduced to zero) with respect to the Purchased
Items, including, without limitation, (i) with respect to the Purchased Items
(including the Mortgaged Property with respect thereto), the Mortgaged Property
has deteriorated materially in value or the Mortgaged Property and/or any
applicable asset or development plan are not performing as expected (whether
related to construction progress, re-leasing, zoning, reserve balances,
servicing and any other similar situations), including, without limitation,
(A) the debt yield is less than the prior quarter (except for known and planned
events pursuant to any asset business plan), (B) the lease-up plan or lot or
condo sales differ from the original asset business plan, (C) the debt service
reserve runs out with no replenishment feature or guaranty of interest, (D) any
construction timeline greater than six (6) months is off the initial schedule,
(E) cost overruns are greater than 15% to 20% or (F) required principal pay
downs are not met, (ii) in respect of which there is a breach of a
representation or warranty set forth in Subsection 5(w) of the Agreement or in
any other subsection of Section 5 (to the extent such representation or
warranty relates to the Purchased Items or the Mortgaged Property or
the Purchaser’s rights or remedies with respect thereto), and in each case under
this clause (ii) without regard to (A) knowledge or lack of knowledge of a
breach, (B) any qualifications (if any) to such representations and warranties
based on knowledge (regardless of how such knowledge is qualified or phrased)
and (C) representations or warranties with respect to knowledge or lack of
knowledge thereof, (iii) in respect of which the complete Asset File has not
been delivered to the Purchaser within the time periods required by the
Agreement, (iv) with respect to which a Collateral Default has occurred,
 (v) with respect to which any funding commitment, funding obligation or any
other obligation of any kind shall have been transferred to the Purchaser,
(vi) for which an Asset Document or Asset File has been released from the
possession of the Purchaser or its designee to the Seller or its designee and
the same has not been returned to the Purchaser for a period in excess of
twenty (20) calendar days, other than with the consent of the Purchaser,
(vii) any portion (including any interest that is senior or pari passu to
the Purchased Items) has been downgraded by any Rating Agency and/or (viii) with
respect to which there has occurred any Insolvency Proceeding with respect to
any Obligor or any co—participant or any Person having an interest in
the Purchased Items or any related Mortgaged Property which is pari passu with,
in right of payment or priority, the rights of the Purchaser in such Purchased
Items.  Notwithstanding the foregoing or anything else contained in the
Agreement, (i) the Purchaser shall not have the right to reduce the Asset Value
of the Purchased Items if, as a result of marking the Market Value thereof to
market, the price at which

 

--------------------------------------------------------------------------------


 

the Purchased Items could readily be sold is less than the Market Value of
the Purchased Items at the time it was sold and pledged to the Purchaser due to
the interest rate spread or interest rate fluctuations payable by the Obligor of
such Purchased Items, (ii) in the case of each reduction of the Asset Value by
the Purchaser, the Purchaser shall act in accordance with the
Administrative Standard, (iii) except as provided in clause (iv) below,
the Purchaser may not reduce the Asset Value other than on a quarterly basis
commencing with the date of Amendment No. 1 to the Agreement and
(iv) the Purchaser may reduce the Asset Value at any time if any
event, happening, situation or circumstance occurs (including, without
limitation any event described above in the proviso to the definition of Asset
Value) at or with respect to the Purchased Items or the Mortgaged Property
for such Purchased Items that impacts, affects, impairs or results in a
reduction of at least 10% of the Asset Value of such Purchased Items.  If there
is a reduction of Asset Value and the Purchaser requires, in accordance with the
Agreement, a payment or prepayment in connection therewith, the Purchaser will
promptly provide the details and methodology of such reduction to the Seller.”

 

(c)           The following definition of “Cash Equivalents” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Cash Equivalents” shall mean any of the following:  (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
one (1) year from the date of acquisition, (b) time deposits or certificates of
deposit of any commercial bank incorporated under the laws of the United States
or any state thereof, of recognized standing having capital and unimpaired
surplus in excess of $1,000,000,000 and whose short-term commercial paper rating
at the time of acquisition is at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved
Bank”), with such deposits or certificates having maturities of not more than
one (1) year from the date of acquisition, (c) repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in clauses (a) and (b) above entered into with any Approved Bank,
(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the United States or any state thereof and rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than one (1) year after the date of
acquisition, and (e) investments in money market funds that are registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $1,000,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (e) above.  All
such Cash Equivalents must be denominated solely for payment in Dollars.”

 

(d)           The following definition of “Credit Agreement” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Credit Agreement” shall have the meaning set forth in the definition of Credit
Facility.”

 

(e)           The following definition of “Credit Facility” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Credit Facility” shall mean that certain facility evidenced by, among other
agreements, the Credit Agreement, dated as of November 6, 2007, between by and
among the NRFC WA Holdings, LLC, a Delaware limited liability company, as a
borrower, NRFC WA Holdings II, LLC, a Delaware limited liability company, as a
borrower, NRFC WA Holdings VII, LLC, a

 

--------------------------------------------------------------------------------


 

Delaware limited liability company, as a borrower, NRFC WA Holdings X, LLC, a
Delaware limited liability company, as a borrower, NRFC WA Holdings XII, LLC, a
Delaware limited liability company, as a borrower, Northstar Realty Finance
Corp., a Maryland corporation, as a guarantor, Northstar Realty Finance L.P., a
Delaware limited partnership, as a guarantor, the several banks and other
financial institutions as are or may from time to time become parties to the
Credit Agreement (each, together with its successors and assigns, a “Lender” and
collectively, the “Lenders”), and Wachovia, as administrative agent for the
Lenders thereunder (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Credit
Agreement”), as such agreements are amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.”

 

(f)            The following definition of “Collateral Default” is hereby added
to Section 1 of Exhibit A to the Purchase Agreement:

 

““Collateral Default” shall mean, with respect to the Note, the other Purchased
Items, the Asset Documents and the Loan, (a) any of the foregoing that is thirty
(30) or more days delinquent under the terms thereof, (b) for which there is a
material non-monetary default (beyond any applicable notice and cure period)
under the terms thereof, or (c) with respect to which the related Obligor is the
subject of an Insolvency Proceeding or Insolvency Event.”

 

(g)           The following definition of “Extension Fee” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Extension Fee” shall have the meaning set forth in Section 4(l) of this
Agreement.”

 

(h)           The following definition of “Fair Market Value” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Fair Market Value” shall mean, with respect to (a) a security listed on a
national securities exchange or recognized automated quotation system, the price
of such security as reported on such exchange by any widely recognized reporting
method customarily relied upon by financial institutions, and (b) with respect
to any other assets or Property, including realty, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.”

 

(i)            The definition of “Fixed Repurchase Date” contained in Section 1
of Exhibit A to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

““Fixed Repurchase Date” shall mean November 6, 2009, as such date may be
extended pursuant to Section 4(k).”

 

--------------------------------------------------------------------------------


 

(j)            The following definition of “Intercreditor Agreement” is hereby
added to Section 1 of Exhibit A to the Purchase Agreement:

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement to be extended
into by and among the Purchaser and the administrative agent under the Credit
Agreement, as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.”

 

(k)           The following definition of “Net Cash Proceeds” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Net Cash Proceeds” shall mean the aggregate cash proceeds, Cash Equivalents
and the Fair Market Value of all other Property and assets received by, or
payable to, the Seller or any Subsidiary or Affiliate in respect of any sale or
other disposition of the Purchased Items, net of (a) direct costs (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) associated therewith, and (b) taxes paid or payable as a result
thereof; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by the Seller, any Subsidiary or any Affiliate in any
sale or other disposition of the Purchased Items.”

 

(l)            The definition of “Pricing Rate” contained in Section 1 of
Exhibit A to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

““Pricing Rate” shall mean, with respect to the Note, on any date of
determination, a rate per annum equal to the sum of (a) the Rate plus (b) 200
basis points provided, however; if the Fixed Repurchase Date is extended in
accordance with Section 4(k), the 200 basis points set forth in clause (b) of
this definition of Pricing Rate shall be increased to 225 basis points.”

 

(m)          The definition of “Repurchase Obligations” contained in Section 1
of Exhibit A to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

““Repurchase Obligations” shall mean the obligations, liabilities and
Indebtedness owed under and/or secured by the Credit Facility.”

 

(n)           The following definition of “Term Loan” is hereby added to
Section 1 of Exhibit A to the Purchase Agreement:

 

““Term Loan” shall have the meaning set forth in the Credit Agreement.”

 

(o)           The following definition of “Term Loan Average Advance Rate” is
hereby added to Section 1 of Exhibit A to the Purchase Agreement:

 

““Term Loan Average Advance Rate” shall have the meaning set forth in the Credit
Agreement.”

 

(p)           The following definition of “Term Loan Collateral” is hereby added
to Section 1 of Exhibit A to the Purchase Agreement:

 

““Term Loan Collateral” shall have the meaning set forth in the Credit
Agreement.”

 

--------------------------------------------------------------------------------


 

(q)          The definition of “VFCC Repurchase Facility” contained in Section 1
of Exhibit A to the Purchase Agreement is hereby deleted in its entirety.

 

(r)           The definition of “Wachovia Repurchase Facility” contained in
Section 1 of Exhibit A to the Purchase Agreement is hereby deleted in its
entirety.

 

(s)           Subsection 4(b) to the Purchase Agreement is hereby amended and
restated as follows:

 

“(b)         Following the occurrence and during the continuance of (1) any
default under any of the Repurchase Documents or any of the following events: 
(i) any Insolvency Proceeding with respect to the Seller, the Guarantor, the
Pledgor or NRFC Luxembourg, (ii) any breach by the Seller, the Guarantor, the
Pledgor or NRFC Luxembourg of any representation or warranty set forth in any of
the Repurchase Documents, the Asset Documents or any other document, agreement
or certificate delivered to the Purchaser (other than with respect to a
representation or warranty described in clause (ii) of the proviso to the
definition of Asset Value, which representations or warranties, if untrue, shall
give rise to a right of the Purchaser to mark the related Note to market under
Subsection 4(i) of this Agreement), (iii) any failure to deliver the Asset File
within the time frame required under Subsection 2(b) or Subsection 2(c),
(iv) any failure to comply with Subsections 4(c) or 4(i), (v) any default in the
performance of any duty, agreement, obligation or covenant of the Seller, the
Guarantor, the Pledgor or NRFC Luxembourg under any of the Repurchase Documents,
the Asset Documents or any other document, agreement or certificate delivered to
the Purchaser, including, without limitation, the obligation of the Seller to
pay Price Differential, Purchase Price and all other amounts owed hereunder or
under the other Repurchase Documents on or before the date such amounts are due
under the terms of the Repurchase Documents and/or any event resulting in a
right or obligation of redemption of the Note under condition 4 thereof and not
otherwise specified in this Subsection 4(b), (vi) the occurrence of a Material
Adverse Effect, (vii) other than as contemplated under the Repurchase Documents,
the Seller, the Guarantor, the Pledgor or NRFC Luxembourg shall grant, or suffer
to exist, any Lien on the Note, the Purchased Item or Pledged Collateral (except
Permitted Liens), (viii) the Note or the Purchased Items shall not have been
sold to the Purchaser, or the Liens contemplated under the Repurchase Documents
shall cease or fail to be first priority perfected Liens on the Note, the
Purchased Items or the Pledged Collateral in favor of the Purchaser (other than
as a result of the Purchaser failing to file a UCC financing statement or
continuation thereof against the Seller or Pledgor in the applicable
jurisdiction with respect to the Purchased Items or Pledged Collateral, as
applicable), (ix) the Seller, the Guarantor, the Pledgor, NRFC Luxembourg or any
other Person shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Repurchase
Document, any Lien or security interest thereunder or the Asset Documents or
(x) the Seller, the Guarantor, the Pledgor or NRFC Luxembourg shall admit its
inability to, or its intentions not to, perform any of its obligations,
covenants or agreements under any Repurchase Document or the Asset Documents,
and/or (2) an “Event of Default” under the Credit Facility (any default or event
of default under clauses (1) through (2) above, an “Event of Default”), the
Seller shall be required immediately upon the occurrence thereof to repurchase
the Note and the related Purchased Items by paying to the Purchaser the
aggregate Repurchase Price, all other Aggregate Unpaids and all other Debt;
provided, however, the Price Differential shall be calculated using a Rate equal
to the Default Rate until all amounts due to the Purchaser are paid in full. 
The Seller shall pay all such amounts referred to in the previous sentence in
immediately available funds to the Collection Account within two (2) Business
Days of the occurrence of an Event of Default.”

 

--------------------------------------------------------------------------------


 

(t)            The first sentence of Subsection 4(g) to the Purchase Agreement
is hereby amended and restated as follows:

 

“Unless otherwise expressly provided herein, all amounts to be paid or deposited
by the Seller hereunder shall be paid or deposited in accordance with the terms
of this Agreement no later than 3:00 p.m. on the day when due in Euros (except
any payments in connection with the Credit Facility, in which case the same
shall be lawful money of the United States), in immediately available funds and
without deduction, set—off or counterclaim to the Purchaser’s Account or the
Collection Account, as applicable, and if not received before such time shall be
deemed to be received on the next Business Day.”

 

(u)           The following new Section 4(k) is hereby added to the Purchase
Agreement:

 

“(k)         Not less than forty-five (45) days, but not more than ninety (90)
days, prior to the Fixed Repurchase Date, the Seller may request in writing that
the Purchaser extend the Fixed Repurchase Date for an additional year.  Such
request to extend the Fixed Repurchase Date shall be granted so long as (i) the
Term Loan Average Advance Rate on the Term Loan Collateral plus the Purchased
Items is not greater than 65%, (ii) no default or Event of Default has occurred
and is continuing, (iii) there is no Collateral Default, (iv) the Commitments
plus the Debt, both as of the date of such extension request and immediately
after giving effect to such extension request, shall not exceed $400,000,000 and
(v) the Seller pays the Extention Fee (defined below).”

 

(v)           The following new Section 4(l) is hereby added to the Purchase
Agreement:

 

“(l)          The Seller shall pay the following fees to the Purchaser: (i) to
the extent the Fixed Repurchase Date is extended pursuant to Section 4(k) of
this Agreement, the Seller shall pay to the Purchaser, on or before the Fixed
Repurchase Date, an extension fee (the “Extension Fee”) in an amount equal to
the products of (A) 0.375% (37.5 basis points) and (B) the outstanding Purchase
Price on the Fixed Repurchase Date (prior to any extension thereof), and (ii) on
the date of this Amendment No. 1 and on each anniversary of the date of this
Amendment No. 1 until termination of this Agreement, the Seller shall pay to the
Purchaser an asset management fee of $4,000.”

 

(w)          The following new Section 4(n) is hereby added to the Purchase
Agreement:

 

“(n)         The Seller and the Guarantor shall acknowledge and agree to the
Intercreditor Agreement to the extent the Purchaser deems that such
Intercreditor Agreement is necessary.”

 

(x)           The last paragraph of Subsection 7(a) to the Purchase Agreement is
hereby deleted in its entirety.

 

(y)           The first sentence of Subsection 7(b) to the Purchase Agreement is
hereby amended and restated as follows:

 

“If an Event of Default shall have occurred and be continuing, to the extent not
already accelerated, all amounts due to the Purchaser shall automatically be
accelerated, and the Purchaser, without any other notice to or demand upon the
Seller, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies under Applicable Law, the same rights
and remedies as the “administrative agent” or a “lender” has under the

 

--------------------------------------------------------------------------------


 

Credit Agreement upon an “Event of Default” thereunder, mutatis mutandis, all of
the rights and remedies of a secured party under the UCC and any additional
rights and remedies as may be provided to a secured party in any jurisdiction in
which the Seller, NRFC Luxembourg, the Note, the Purchased Items or any
Mortgaged Properties are located, including, without limitation, the right to
take possession of the Purchased Items, and for that purpose the Purchaser may,
so far as the Seller can give authority therefor, enter upon any premises on
which the Purchased Items may be situated and remove the same therefrom.”

 

(z)            The following sentence is hereby added to the end of
Subsection 8(b) to the Purchase Agreement:

 

“On November 6, 2007 and on each anniversary of such date, the Seller shall pay
to the Purchaser an asset management fee (“Asset Management Fee”) of $4,000;
provided, however, if the Seller pays all amounts due under this Agreement and
the other Repurchase Documents within three (3) months of November 6, 2007, the
Purchaser shall rebate the Asset Management Fee.”

 

Section 2.              Guaranty Agreement.

 

The proviso to the second sentence of Section 1 of the Guaranty Agreement is
amendment and restated as follows:

 

“provided, however, that the aggregate amount that the Guarantor is liable for
under this Guaranty and under the Limited Guaranty Agreement dated November 6,
2007,  for the Credit Facility shall not exceed $200,000,000.”

 

Section 3.                                          Repurchase Documents in Full
Force and Effect as Modified.

 

Except as specifically modified hereby, the Repurchase Documents shall remain in
full force and effect.  All references to any Repurchase Document shall be
deemed to mean each Repurchase Document as modified by this Amendment No. 1. 
This Amendment No. 1 shall not constitute a novation of the Repurchase
Documents, but shall constitute a modification thereof.  The parties hereto
agree to be bound by the terms and conditions of the Repurchase Documents, as
modified by this Amendment No. 1, as though such terms and conditions were set
forth herein.

 

Section 4.              Representations.

 

Each of the Seller and Guarantor represents and warrants, as of the date of this
Amendment No. 1, as follows:

 

(a)           it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;

 

(b)           the execution, delivery and performance by it of this Amendment
No. 1 is within its corporate, company or partnership powers, has been duly
authorized and does not contravene (1) its Governing Documents or its applicable
resolutions, (2) any Applicable Law or (3) any Contractual Obligation or
Indebtedness;

 

(c)           no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the  execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 1;

 

--------------------------------------------------------------------------------


 

(d)           this Amendment No. 1 has been duly executed and delivered by it;

 

(e)           this Amendment No. 1, as well as each of the Repurchase Documents
as modified by this Amendment No. 1, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;

 

(f)            no default or Event of Default exists or will exist after giving
effect to this Amendment No. 1; and

 

(g)           each of the Repurchase Documents is in full force and effect and
neither the Seller nor the Guarantor has any defense, offset, counterclaim,
abatement, right of rescission or other claims, legal or equitable, available to
it or any other Person with respect to this Amendment No. 1,  the Purchase
Agreement, the Repurchase Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, or with
respect to the obligation of the Seller and the Guarantor to repay the
obligations and amounts due under the Repurchase Documents.

 

Section 5.              Conditions Precedent.

 

The effectiveness of this Amendment No. 1 is subject to the following conditions
precedent:  (i) delivery to the Purchaser of this Amendment No. 1 duly executed
by each of the parties hereto, together with the fully executed side letter of
even date herewith; (ii) delivery of legal opinions from Paul, Hastings,
Janofsky & Walker LLP and Venable LLP with respect to the Seller, the Guarantor
and NRFC Luxembourg within seven (7) Business Days of this Amendment No. 1;
(iii) the payment of all reasonable legal fees and expenses of Moore & Van Allen
PLLC, as counsel to the Purchaser, in the amount to be set forth on a separate
invoice; and (iv) such other documents, agreements or certifications as the
Purchaser may reasonably require.

 

Section 6.              Miscellaneous.

 

(a)           This Amendment No. 1 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
No. 1 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment No. 1 may not be amended or otherwise modified,
waived or supplemented except as provided in the Purchase Agreement.

 

(d)           The interpretive provisions of Sections 2, 3 and 4 of Exhibit A to
the Purchase Agreement are incorporated herein mutatis mutandis.

 

(e)           This Amendment No. 1 represents the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties.  There are no unwritten oral
agreements between the parties.

 

--------------------------------------------------------------------------------


 

(f)            THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

Executed as a deed by:

 

 

 

THE SELLER:

 

NRF–REINDEER LTD.,

 

 

a Cayman Islands exempted limited liability company

 

 

 

 

 

By:

/s/ Andrew C. Richardson

 

 

Name:

Andrew C. Richardson

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

Address for Notices:

 

 

 

 

 

NRF–Reindeer Ltd.

 

 

c/o Walkers SPV Ltd

 

 

Walker House, 87 Mary Street

 

 

George Town, Grand Cayman KY1–9001

 

 

Cayman Islands

 

 

Attention:

Directors

 

 

Facsimile No.:

(345) 949–7886

 

 

Confirmation No.:

(345) 949–0100

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

THE PURCHASER:

 

WACHOVIA BANK, N.A. (LONDON BRANCH)

 

 

 

 

 

By:

/s/ H. Lee Goins, III

 

 

Name:

H. Lee Goins, III

 

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wachovia Bank, N.A. (London Branch)

 

 

c/o Wachovia Bank, National Association

 

 

One Wachovia Center, Mail Code: NC0166

 

 

301 South College Street

 

 

Charlotte, North Carolina 28288

 

 

Attention:

Lee Goins

 

 

Facsimile No.:

(704) 715–0066

 

 

Confirmation No.:

(704) 383–2324

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

NORTHSTAR REALTY FINANCE CORP.,

 

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

Name:

Daniel R. Gilbert

 

 

Title:

Executive Vice President

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

NRFC LUXEMBOURG HOLDINGS I S.À R.L.

 

 

 

 

 

By:

/s/ Albert Tylis

 

 

Name:

Albert Tylis

 

 

Title:

Executive Vice President,

 

 

 

General Counsel & Assistant Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Richardson

 

 

Name:

Andrew C. Richardson

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------
